Citation Nr: 1456134	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for head trauma residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and is wife


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied the Veteran's petition to reopen.  The Veteran was afforded a May 2011 hearing before the undersigned.  The hearing transcript is of record.  

In April 2013, the Board reopened the previously denied service connection claim for head trauma residuals and remanded the issue for additional development.  The issue has returned to the Board for appellate review.  

A review of Virtual VA electronic records includes updated VA treatment records and the Informal Hearing Presentation.  No additional pertinent evidence that is not already associated with the paper claims folder is found within the electronic record.


FINDING OF FACT

Chronic residuals of head trauma did not have their clinical onset in service and are not otherwise related to active duty.    


CONCLUSION OF LAW

The criteria for service connection for head trauma residuals are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a July 2009 letter sent to the Veteran.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  He was afforded a May 2013 VA examination.  The VA examiner reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  He provided a medical opinion with a complete rationale.  The VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that at the May 2011 hearing, the Veteran indicated that his Fort Knox STRs may be missing.  STRs include Fort Knox optometry records and immunization notation from a Fort Knox clinic.  There is no additional indication that Fort Knox STRs remain outstanding.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim for service connection and   complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The record reflects substantial compliance with the April 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: updated VA treatment records within the Virtual VA efolder and a May 2013 VA examination report.  The AOJ re-adjudicated the claim in June 2013.  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection laws and regulations

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (holding that the evidentiary standards from 38 U.S.C.A. § 1111 are not inconsistent with regulations governing aggravation under 38 C.F.R. § 3.306(b) since the requirement of an increased disability only applies to presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations of sound condition under 38 U.S.C.A. § 1111). 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). 

By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  However, it standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition such as headaches and vertigo, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual background and analysis

Private medical records from February and March 1972 reflect that the Veteran had a head injury at age 3.  Since then, he had headaches associated with vomiting and bed-wetting.  

Service treatment records (STRs) show that the Veteran was not found to have any psychiatric or neurological abnormality at his entrance examination taken in September 1980.  On his contemporaneous Report of Medical History for entrance into service, he denied having or ever having a head injury.  STRs, dated in July 1983, show that the Veteran complained about a headache associated with running.  The examiner assessed a cold.  

In December 2000, the Veteran was referred for a CT head scan to evaluate a possible brain mass.  The results were normal.  

The Veteran initially sought VA treatment in January 2003 after a long period of incarceration.  He stated that he had a history of head trauma.  He currently complained about associated dizziness and headaches.  

February 2003 private medical records reflect that the Veteran reported a history of encephalitis and Meniere's disease while in prison.  He described having cramps in the back of his neck.  The examiner commented that the Veteran did not report any symptoms indicative of true vertigo.  He noted the Veteran's reports about having two heart attacks in prison.  However, under further query, the Veteran described the "heart attacks" as brief, sharp left chest pain associated with hyperventilation.  The examiner reported that such symptoms suggested an anxiety or panic reaction, rather than a heart attack.  His questioning of the Veteran did not reveal any symptoms indicating coronary artery disease or failure.  Clinical examination was unremarkable.  Notably, no evidence of head trauma or neurological abnormality was found.  Mental examination was remarkable for a marked flat affect.  The examiner noted that the Veteran expressed vague, nonspecific paranoid ideations upon direct questioning.  He concluded that there were no clinical symptoms suggestive of encephalitis, Meniere's disease, or coronary artery disease.  He commented that the marked flattened affect may be a schizophrenia symptom.  

February 2003 SSA psychiatric evaluation concluded that the Veteran had a long history of multiple problems.  Although he reported a childhood head injury, the examiner deemed it inconsequential since the Veteran functioned ok in school.  The Veteran had a history of encephalitis.  The examiner noted that in prison the Veteran's medical history was significant for two heart attacks, bi-polar affective disorder, and induced psychotic disorder secondary to addictive processing.  He was currently substance free, but complained about neurological abnormalities.  He noted that the cognitive test results suggested moderate retardation, but the Veteran's actions and reports suggested much greater cognitive function.  As relevant, he diagnosed severe dementia and amnestic disorder.  He noted the Veteran claimed it was controlled through medications and that it may be related to bi-polar disorder, encephalitis, or subsequent to heart attack.  He also listed a DSM-IV Axis II diagnosis of mixed personality involving, narcissistic, anti-social, and addictive features, along with some tendency towards possible exaggeration during the evaluation.  

May 2003 VA treatment records reflect that the Veteran had a medical history of vertigo and schizophrenia.  His current symptoms included chronic dizziness and headaches.  He denied any prior testing for vertigo.  The examiner assessed chronic vertigo and schizophrenia.  

In May 2003, the Veteran had an intake interview with the VA Mental Health Clinic (MHC).  Mental status examination suggested that he had significant cognitive problems.  The examiner noted marked difficulty in attention and knowledge of current events, in addition to a history of head trauma.  

July 2003 VA treatment records reflect that the Veteran continued to have vertigo symptoms and tinnitus.  He denied hearing loss.  He also had chronic headaches there were improved upon medication.  Neurological evaluation was unremarkable.  The examiner assessed that no recent change had occurred.  He advised the Veteran to continue his medication and seek regular medical care.  

May 2004 VA primary care records reflect that the Veteran wanted to establish primary care.  The examiner commented that the Veteran was cautious in answering questions and appeared somewhat paranoid.  His primary complaint was low back pain and stiffness.  Clinical examination was grossly normal.  He was advised to return in 5 months.  

An April 2005 VA report reflects that the Veteran participated in a psychiatric day program over the past month.  He participated in various individual and group therapies.  His discharge diagnosis was schizophrenia, paranoid type.  

Subsequent April 2005 VA MHC records reflect that the Veteran presented in a dysphoric mood.  He denied psychotic symptoms and paranoia.  During decompensation, he had auditory hallucinations.  He denied visual hallucinations.  He complained about having poor memory and concentration.  For his medical history, the Veteran reported that the psychiatric symptoms initially appeared at age 13 without any apparent reason.  He believed they became worse during his marriage and military service.  The examiner noted May 2003 VA reports of childhood head trauma.  Mental status examination was notable for slow speech, flat affect, and depressed mood.  No psychosis was observed.  The examiner commented that the current psychiatric symptoms may be caused by his depressive symptoms, but due to his history of a head injury an organic cause cannot be rule out.  The examiner recommended further neuropsychiatric evaluation.  

December 2005 VA MHC records reflect that the Veteran did not follow up for further psychiatric evaluation.  Rather, he only returned to the clinic for medication refills.  He had stretched 3 months of medication over 8 months.  He complained about depression and auditory hallucinations.  His auditory hallucinations decreased with medication.  He wanted to remove the guardian over his SSA disability payments.  Mental status examination was notable for slow speech, blunted affect, and poor to fair insight.  Notably, memory testing did not reveal any deficit to attention, recall, or design.  The examiner commented that the Veteran's cognition had greatly improved and the Veteran wanted to receive his SSA disability payments directly.  The psychosis and depression diagnoses were continued.   

March 2006 VA MHC records reflect that the Veteran's treating psychologist believed he had schizophrenia.  He cited reported auditory hallucinations, non-adherence to medication, and paranoid/ argumentative behavior posing occupational interference.  

December 2008 VA emergency room (ER) records reflect that the Veteran presented to obtain a mediation refill for vertigo.  He did not complain about any new symptoms.  The examiner noted that the Veteran did not consistently seek medical care.  Clinical examination was unremarkable.  He was given medication and instructed to request medication refills through a primary care provider.  

In April 2009, the Veteran returned to the primary care clinic to re-establish care.  He complained about chronic vertigo following a childhood head injury.  He currently experienced it on a daily basis.  Clinical examination was unremarkable and a neurology clinic referral was made.  

In April 2010, the Veteran visited a private neurologist (Dr. R.L.).  His primary complaint was recurrent vertigo attacks.  He reported his history of a head injury at age 3.  He also related that the injury left him in a coma for 3 days and caused subsequent educational and social adjustment problems.  He also identified severe headaches and travel sickness as additional symptoms.  He stated that he had increased headaches while he was in active service.  Currently, he experienced recurrent vertigo, headaches, and psychiatric problems.  Clinical evaluation was notable for dizziness following headshaking movements and hearing difficulty.  Dr. R.L. recommended a hearing test and CT head scan.  He commented that there was no evidence of any serious neurological disease, but that the Veteran was disabled by his recurrent vertigo episodes and headaches.  

In August 2010, Dr. R.L. authored a letter in support of the claim.  He stated "[b]ased both on his own account and on his medical records that he showed to me, it is clear that his headaches and dizziness became worse after those occasions when he performed physical training while in the military."  

At the May 2011 hearing, the Veteran reported that he had a head injury at age 3 causing a brief coma.  He affirmed that he experienced unspecified symptoms from the injury during childhood.  He passed his service entrance physical examination without difficulty.  However, during physical training activities, he began experiencing headaches, dizzy spells, heart flutters, and joint pain.  He was prescribed medication without success.  He sought medical attention, but did not undergo any testing.  He continued to experience neurological symptoms after service, described as sciatica, encephalitis, and Meniere's syndrome.  He was under VA treatment for his physical and psychological problems.  He had flare-ups of symptoms approximately three times per week.  Overall, he believed his symptoms became worse during active duty and continued to increase thereafter.  He had not worked in many years.  Upon query, he stated that he did not receive ongoing treatment from Dr. R.L.  The Veteran reaffirmed that he was not alleging that he had a head injury in service, but rather the residuals from the pre-service head injury were aggravated during service.  

March 2011 VA psychiatric records reflect that the Veteran had several psychiatric and physical disorders.  He had not taken psychiatric medication, nor underwent psychiatric treatment since 2006.  He wanted additional disability compensation to waive his student loan debt.  He reported having a depressed mood over the past 3 years.  His sleep was ok.  He described anhedonia.  He denied hallucinations, but reported seeing "spots."  The examiner recited the pertinent social and medical history.  Mental status examination was notable for depressed mood, blunted affect, and apparent memory deficit.  The examiner noted that he did not currently display any psychotic symptoms and his mild depressive symptoms were related to current stressors.  He assessed a current depressive disorder.

April 2011 VA psychiatric records reflect that the Veteran was working on his VA disability compensation application.  He appeared motivated to do so by notice that his student loans would be forgiven if he could establish total unemployability due to service-connected disability.  Mental status examination was notable for recent auditory hallucinations.  His previous diagnosis remained unchanged.  

May 2011 Social Worker notes reflect that the Veteran was advised to request a deferment on his student loan.    

In May 2013, the Veteran underwent a VA traumatic brain injury (TBI) residuals examination with review of the claims folder.  The examiner recited a detailed review of the pertinent medical records.  He noted the subjective history of a head injury at age 3 resulting in a coma, school difficulty, and chronic dizziness.  He also noted reports of in-service dizziness and headaches associated with physical training.  Clinical evaluation showed moderate memory impairment.  However, the Veteran denied any change in his memory during active service.  He also had moderately severe impaired judgment.  The examiner believed the Veteran needed assistance in obtaining and preparing food and managing finances.  Social interaction was frequently inappropriate due to his very limited social contacts.  The examiner noted subjective symptoms of headaches and anxiety.  Notably, his headaches were worse prior to military service, but have recently become more intense.  The examiner determined that the Veteran had one or more neurobehavioral effects.  He had been diagnosed with schizophrenia in 1996 and continued to report auditory hallucinations.  The examiner summarized the Veteran's TBI residual symptoms as hand numbness beginning in childhood, left ear tinnitus, and hallucinations.  He had an abnormal sense of taste and smell, bowel and bladder problems, spinning sensations, vertigo, and headaches.  Clinical neurological testing was mostly normal.  Upon Dix Hallpike testing, the Veteran had severe vertigo on the right side that lasted more than 15 minutes.  Memory testing showed some deficits.  

The examiner concluded that the Veteran did not provide a history of any minor head injury during service; he only identified a childhood head injury.  He complained about vertigo, headaches, and learning difficulties prior to military service.  He related exacerbations of vertigo symptoms and headaches around howitzer sounds.  The examiner noted that the Veteran had schizophrenia and has given varying descriptions of his head injuries, headaches, and vertigo symptoms.  He has not been on schizophrenia medication for over 5 years and experienced hallucinations.  Upon review, it appears his major symptoms of headaches and Meniere's disease happened at the time of his imprisonment and his migraines and vertigo symptoms had been increasing due to overuse of Motrin.  For these reasons, he believed it was much less likely than not that his complaints were related to any TBI while in the military.  

The primary issue in this appeal is whether the Veteran's reported TBI type symptoms of headaches, memory disorder and the like, are related to active service.  

The Board has considered the Veteran's current contention that his claimed TBI residuals are an in-service aggravation of a childhood head injury.  Private medical records from 1972 document a head injury and associated residual headaches with vomiting.  

By the time of the Veteran's enrollment into active service and during his active service period, STRs are entirely negative for reference to any prior head injury, suspicion of such, or then current residual disability.  On the contrary, the Veteran explicitly denied any head injury on his Report of Medical History for entrance in service and his entrance physical examination is negative for any residuals.  Hence, the presumption of soundness attaches.  38 C.F.R. § 3.304(b).  

The Veteran's post service recollections are that he had residual symptoms caused by physical activity in service, but did not seek medical attention.  His reports have been considered.  However, as explained below, the Board does not consider him to be an accurate historian and his current assertion of head injury residual symptoms being related to service have minimal probative value.  Caluza, 7 Vet. App. at 510-511.  Given the normal findings at service entry and the absence of any residuals of head injury in service or for many years after service, clear and unmistakable evidence of preexisting head injury residuals are not shown.  38 C.F.R. §§ 3.304(b), 3.306.  

The next issue for consideration is whether there is a direct nexus to service for the currently claimed TBI residual disability.  The Veteran is competent to describe readily observable symptoms such as headaches, vertigo, and memory problems, among others.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  To the extent he is competent to report observable symptom, the Board does not consider him to be an accurate historian.  This is because of the varying accounts of his medical history given to treating clinicians and recent statements indicating overt pecuniary interest in prosecuting the claim as reviewed in detail below.  Caluza, 7 Vet. App. at 510-511 (VA adjudicators may consider plausibility and consistency with additional evidence in determining probative value); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary bias may be considered in weighing evidence).  

In February 2003 private/SSA medical records, the Veteran reported developing encephalitis and Meniere's disease after service.  The examiner's comments suggest that the Veteran is an unreliable historian.  April 2005 and March 2006 VA treatment records show that treating physicians believed the Veteran had significant psychiatric illness for many years, then diagnosed as schizophrenia.  The reports reflect a difficulty with memory and symptoms included paranoia and hearing voices.  His psychiatric and cognitive impairments bring into question his ability to accurately report his medical history.  Caluza, 7 Vet. App. at 510-511.  Notably, several treatment providers' reports indicate an explicit pecuniary bias in the Veteran's presentation of symptoms.  Cartwright, 2 Vet. App. at 25.  The December 2005 VA examiner's notes reflect that the Veteran demonstrated greatly improved cognition and request a finding of competency to handle SSA disability payments.  Notes from the March and April 2011 VA treatment provider suggest a direct pecuniary interest, rather than actual disability, in filing the current claim.  For the above stated reasons, the Board considers the Veteran's reports to be of a low probative value.  

Moreover, the issue of whether his currently claimed TBI type symptoms are related to service is a complex medical question.  He is not shown to be a medical professional and is not competent to express an opinion on such an issue.  See Woehlaert, 21 Vet. App. 456; see also Waters, 601 F.3d 1274.  Thus, his assertions of a nexus are not competent evidence and in this regard, have no probative value to show a nexus to service.  Id; see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The competent medical evidence of a nexus is limited to Dr. R.L.'s August 2010 medical opinion and the May 2013 VA examiner's medical opinion.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Review of Dr. R.L.'s April 2010 treatment notes and August 2010 statement reflect that his findings were based upon the medical history given by the Veteran and "his medical records he showed me".  It was concluded that his headaches and dizziness became worse after physical training in service.  There is no supporting rationale and it is not clear that symptoms permanently worsened as a result of activity in service or were temporarily exacerbated.  The medical records reviewed are not identified.  Dr. R.L. does not discuss the Veteran's physical and psychiatric history, post service symptoms, and the conflicting reports regarding the history and nature of TBI residual symptomatology given to other medical providers.  (February 2003 private medical records suggesting TBI residual symptoms appeared following service; February 2003 SSA psychiatric records documenting complex medical history and indicating the Veteran may be an unreliable historian; April 2005 VA MHC records psychiatric symptoms inexplicably appeared in adolescence).  Accordingly, the Board does not find Dr. R.L.'s April 2010 report to be persuasive.  Consequently, the Board affords Dr. R.L.'s opinion less weight than the VA opinion that includes accounts for a longitudinal review of the Veteran's medical history as documented by the Veteran's self-reports and review of prior medical records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board considers the May 2013 VA medical opinion to be probative and weigh against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The May 2013 VA examiner based his medical opinion upon a longitudinal review of the record, clinical interview and examination, and his clinical experience.  The Veteran's long clinical history was reported and the examiner provided plausible reasons for rejecting the Veteran's veracity in reporting his medical history.  His determination that headaches and Meniere's disease symptoms were manifest after service is supported by the medical records.  While he does not specifically discuss Dr. R.L.'s opinion, it is clear that he did not find the Veteran a reliable historian and rejected that underpinning of Dr. R.L.'s opinion.  

In summary, the Board affords Dr. R.L.'s opinion less weight than the May 2013 VA opinion that accounts for a longitudinal review of the Veteran's medical history and a plausible assessment of the Veteran's veracity.  Nieves-Rodriguez, 22 Vet. App. at 304.  A nexus has not been demonstrated.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for disability manifested by head trauma residuals is not warranted.




ORDER

Service connection for head trauma residuals is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


